                                In the United States District Court
                                   Middle District of Tennessee
                                           At Nashville


JAMES SWAIN RIEVES                                   )
SAMY ANGLY                                           )       Case No. 3-18-cv-0965
AYOOB AYOOB                                          )
LOUIS SHAUN BERBERT                                  )       Judge Aleta A. Trauger
AKRAM BISHARA                                        )
ESKANDER ESKANDER                                    )       JURY TRIAL DEMANDED
GEORGE HANNA                                         )
EHAB MALATY                                          )
ALAA MANKARIOUS                                      )
NEVEN MANSOUR                                        )
MICHEAL MARCOUS                                      )
MENA MIKHAIL                                         )
SCOTT RITTER                                         )
GINA RITTER                                          )
FREDERICK SUBLETT                                    )
MARIAN TADROUS                                       )
MICHAEL ZAKARIA                                      )
                                                     )
        Plaintiffs,                                  )
                                                     )
v.                                                   )
                                                     )
TOWN OF SMYRNA, TENNESSEE,                           )
SMYRNA POLICE CHIEF KEVIN ARNOLD,                    )
      (in his individual and official capacity)      )
RUTHERFORD COUNTY TENNESSEE,                         )
DISTRICT ATTORNEY JENNINGS JONES                     )
      (in his individual capacity),                  )
ASSISTANT DISTRICT ATTORNEY                          )
JOHN ZIMMERMAN                                       )
      (in his individual capacity),                  )
RUTHERFORD COUNTY SHERIFF                            )
MIKE FITZHUGH                                        )
      (in his individual and official capacity),     )
                                                     )
        Defendants.                                  )

                                    NOTICE OF APPEARANCE

        Comes now Christopher W. Smith and enters his appearance on behalf of the Plaintiffs:

     1. Samy Angly;
     2. Ayoob Ayoob;
     3. Louis Shaun Berbert;
    4.    Akram Bishara;
    5.    Eskander Eskander;
    6.    George Hanna;
    7.    Ehab Malaty;
    8.    Alaa Mankarious;
    9.    Neven Mansour;
    10.   Micheal Marcous;
    11.   Mena Mikhail;
    12.   Scott and Gina Ritter;
    13.   Frederick Sublett;
    14.   Marian Tadrous; and
    15.   Michael Zakaria.

    Attorneys David Randolph Smith, Dominick R. Smith, and Lyon Chadwick will also appear in

this matter on behalf of the above-named Plaintiffs.


                                                   Respectfully submitted,
                                                   DAVID RANDOLPH SMITH & ASSOCIATES

                                                   By: /s/ Christopher W. Smith
                                                   Christopher W. Smith, TN BPR #034450
                                                   David Randolph Smith, TN BPR #011905
                                                   Dominick R. Smith. TN BPR #028783
                                                   W. Lyon Chadwick. Jr. TN BPR #029599
                                                   1913 21st Avenue South
                                                   Nashville, Tennessee 37212
                                                   615-742-1775
                                                   csmith@drslawfirm.com
                                                   drs@drslawfirm.com
                                                   dom@drslawfirm.com
                                                   lyon@drslawfirm.com


                                         CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and exact copy for his Notice of Appearance and

the First Amended Complaint were filed electronically through the Court’s ECF system on October

15, 2018.

          Notice of these filings was sent by operation of the Court’s electronic filing system to all parties

indicated on the electronic filing receipt. Parties may access this filing through the Court’s electronic

filing system. The parties listed below will also be served by U.S. Mail:
Town of Smyrna & Smyrna Police Chief Kevin Arnold
SMYRNA MAYOR'S OFFICE
315 S. LOWRY ST.
SMYRNA, TN 37167

Rutherford County, Tennessee
RUTHERFORD COUNTY, TENNESSEE
COUNTY COURTHOUSE, ONE PUBLIC SQUARE ROOM 101
MURFREESBORO, TN

District Attorney Jennings Jones
DISTRICT ATTORNEY GENERAL MURFREESBORO CRIMINAL OFFICE
320 W. MAIN ST., ST. #100
MURFREESBORO, TN 37130

Assistant District Attorney John Zimmerman
DISTRICT ATTORNEY GENERAL MURFREESBORO CRIMINAL OFFICE
320 W. MAIN ST., ST. #100
MURFREESBORO, TN 37130

Rutherford County Sheriff Mike Fitzhugh
940 NEW SALEM RD.
MURFREESBORO, TN 37129

                                             /s/ Christopher Smith
